SKYTERRA COMMUNICATIONS, INC.

2006 EQUITY AND INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of the 4th day of
August, 2008, is entered into by and between SkyTerra Communications, Inc., a
Delaware corporation (the “Company”), and Drew Caplan (the “Grantee” and,
together with the Company, the “Parties”).

RECITALS

The Board of Directors of the Company has determined to grant to the Grantee
restricted shares of common stock, par value $0.01 per share, pursuant to the
2006 Equity and Incentive Plan (the “Plan”), on the terms and conditions set
forth herein, and hereby grants such restricted shares.

Any capitalized terms not defined herein shall have their respective meanings
set forth in the Plan.

NOW, THEREFORE, the Parties hereto agree as follows:

1.         Grant of Restricted Stock. The Grantee is entitled to 50,000 shares
of Common Stock pursuant to the terms and conditions of this Agreement (the
“Restricted Stock”) granted effective as of August 15, 2008, (the “Date of
Grant”), subject to the restrictions set forth below and the terms of this
Agreement. The Grantee shall not be required to pay any cash consideration in
exchange for the Restricted Shares.

 

2.

Restrictions and Restricted Period.

(a)       Restrictions. Shares of Restricted Stock granted hereunder may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of and
shall be subject to a risk of forfeiture as described in Section 4 below until
the lapse of the Restricted Period (as defined below).

(b)       Restricted Period. The restrictions set forth above shall lapse and
the shares of Restricted Stock shall become vested and transferable (provided,
that such transfer is otherwise in accordance with federal and state securities
laws) on August 15, 2010 (the period from the Date of Grant until the date on
which the restrictions lapse is the “Restricted Period”).

3.         Rights of a Stockholder. From and after the Date of Grant and for so
long as the Restricted Stock is held by or for the benefit of the Grantee, the
Grantee shall have all the rights of a stockholder of the Company with respect
to the Restricted Stock, including, but not limited to, the right to receive
dividends and the right to vote such shares. If there is any stock dividend,
stock split or other change in character or amount of the Restricted Stock, then
in such event, any and all new, substituted or additional

 

1

 



 

--------------------------------------------------------------------------------

securities to which Grantee is entitled by reason of the Restricted Stock shall
be immediately subject to the restrictions and risk of forfeiture set forth in
Sections 2 and 4 with the same force and effect as the Restricted Stock subject
to such restrictions and risk of forfeiture immediately before such event.

 

4.

Cessation of Service.

(a)       Forfeiture. If the Grantee’s employment with the Company terminates
for any reason other than those set forth in Section 4(b) of this Agreement,
then any portion of the Restricted Stock for which the Restricted Period has not
lapsed shall be forfeited to the Company without payment of any consideration by
the Company, and neither the Grantee nor any of his successors, heirs, assigns,
or personal representatives shall thereafter have any further rights or
interests in such shares of Restricted Stock.

(b)       Accelerated Vesting. If prior to the end of the Restricted Period, the
Grantee’s employment with the Company is terminated (i) by the Company without
Cause or (ii) because of the Grantee’s death or Disability, the Restricted Stock
will immediately vest in full and the Company shall deliver a certificate or
certificates representing the unrestricted shares promptly following such
termination of service.

5.         Certificates. Restricted Stock granted herein may be evidenced in
such manner as the Committee shall determine. If certificates representing
Restricted Stock are registered in the name of the Grantee, then the Company may
retain physical possession of the certificate until the Restricted Period has
lapsed.

6.         Legends. The Company may require, as a condition of the issuance and
delivery of certificates evidencing Restricted Stock pursuant to the terms
hereof, that the certificates bear the legend as set forth immediately below, in
addition to any other legends required under federal and state securities laws
or as otherwise determined by the Committee. All certificates representing any
of the shares of Restricted Stock subject to the provisions of this Agreement
shall have endorsed thereon the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER HELD BY THE ISSUER OR ITS ASSIGNEES(S) AS SET FORTH IN AN
AGREEMENT BETWEEN THE COMPANY AND THE HOLDER OF THE SHARES, A COPY OF WHICH IS
ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.

Such legend shall not be removed until such shares vest pursuant to the terms
hereof.

 

7.         Taxes. The Grantee shall pay to the Company promptly upon request, at
the time the Grantee recognizes taxable income in respect to the shares of
Restricted Stock, an amount equal to the federal, state and/or local taxes the
Company determines it is required to withhold under applicable tax laws with
respect to the shares of Restricted

 

2

 



 

--------------------------------------------------------------------------------

Stock. In lieu of collecting payment from the Grantee, the Company may, in its
discretion, distribute vested shares of Common Stock net of the number of whole
shares of Common Stock the fair market value of which is equal to the minimum
amount of federal, state and local taxes required to be withheld under
applicable tax laws. The Grantee understands that he (and not the Company) shall
be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Agreement.

 

8.

Miscellaneous.

(a)        Restrictions on Transfer. Shares of Restricted Stock may not be
transferred or otherwise disposed of by the Grantee, including by way ofsale,
assignment, transfer, pledge, hypothecation or otherwise, except as permitted by
the Committee, or by will or the laws of descent and distribution.

(b)       Compliance with Law and Regulations. The award and any obligation of
the Company hereunder shall be subject to all applicable federal, state and
local laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. Any purported transfer or sale of the
shares of Common Stock shall be subject to restrictions on transfer imposed by
any applicable state and Federal securities laws. Any transferee shall hold such
shares of Common Stock subject to all the provisions hereof and shall
acknowledge the same by signing a copy of this Agreement.

(c)       Invalid Transfers. No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any of the shares of Restricted Stock by any holder thereof in violation of
the provisions of this Restricted Stock Agreement shall be valid, and the
Company will not transfer any of said shares of Restricted Stock on its books or
otherwise nor will any of said shares of Restricted Stock be entitled to vote,
nor will any dividends be paid thereon, unless and until there has been full
compliance with said provisions to the satisfaction of the Company. The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.

(d)       Incorporation of Plan. This Agreement is made under the provisions of
the Plan (which is incorporated herein by reference) and shall be interpreted in
a manner consistent with it. Except as provided herein, to the extent that this
Agreement is silent with respect to, or in any way inconsistent with, the terms
of the Plan, the provisions of the Plan shall govern and this Restricted Stock
Agreement shall be deemed to be modified accordingly.

(e)       Notices. Any notices required or permitted hereunder shall be
addressed to the Company, at its principal offices, or to the Grantee at the
address then on record with the Company, as the case may be, and deposited,
postage prepaid, in the United States mail. Either party may, by notice to the
other given in the manner aforesaid, change his or its address for future
notices.

 

3

 



 

--------------------------------------------------------------------------------

(f)        Successor. This Agreement shall bind and inure to the benefit of the
Company, its successors and assigns, and the Grantee and his or her personal
representatives and beneficiaries.

(g)       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. The Committee shall have
final authority to interpret and construe the Plan and this Agreement and to
make any and all determinations under them, and its decision shall be binding
and conclusive upon the Grantee and his legal representative in respect of any
questions arising under the Plan or this Agreement.

(h)       Amendment. This Agreement may be amended or modified by the Company at
any time; provided that notice is provided to the Grantee in accordance with
Section 8(e); and provided further that no amendment or modification that is
adverse to the rights of the Grantee as provided by this Agreement shall be
effective unless set forth in a writing signed by the Parties.

 

4

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

SKYTERRA COMMUNICATIONS, INC.

 

 

By

 

Name:

 

Title:

 

 

 

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement.

 

 

[Grantee]

 

 

Address

 

 

 

 

 

 